          Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 1 of 7




                 AFFIDAVIT OF SPECIAL AGENT PHILIP BELMONT IN
                SUPPORT OF APPLICATION FOR A SEARCH WARRANT

        I, Philip Belmont, having been duly sworn, do hereby depose and state as follows:

                                        Agent Background

        1.      I am employed as a Special Agent with the Social Security Administration

(“SSA”) Office of Inspector General, Office of Investigations. I have been employed by the

United States government as a Special Agent since May 2017. My training includes completion

of the Criminal Investigator Training Program, and Inspector General Investigator Training

Program, both taught at the Federal Law Enforcement Training Center in Glynco, Georgia. Prior

to becoming a Special Agent with SSA, I was a police officer with the Nashua, New Hampshire

Police Department from December 2009 until May 2017. I am a graduate of the 151st New

Hampshire Police Standards and Training Academy. I received a Bachelor of Arts degree in

Criminal Justice from Curry College in 2004. In addition, I also have a Master of Science degree

in Administrative Studies from Boston College that I received in 2016.

        2.      I am currently assigned to the Boston, Massachusetts Field Office of SSA’s

Office of Inspector General. As a Special Agent with SSA, my duties include conducting

investigations regarding all crimes against SSA and its benefit programs, as well as crimes

involving stolen identities and Social Security Numbers (“SSNs”). I have conducted numerous

investigations involving identity theft and benefit fraud and I am familiar in the ways that these

schemes are facilitated and advanced.

        3.      I also assist investigations facilitated by the Homeland Security Investigation’s

(“HSI”) Document and Benefit Fraud Task Force (“DBFTF”), a specialized field investigative

group comprised of personnel from various state, local, and federal agencies with expertise in

detecting, deterring, and disrupting organizations and individuals involved in various types of
            Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 2 of 7




document, identity, and benefit fraud schemes.

                                       Purpose of Affidavit

       4.       I submit this affidavit in support of an application for a warrant to search the

residence of Jane DOE at 101 Federal Street, Apartment 1R, Springfield, Massachusetts

(“SUBJECT PREMISES”), as described in Attachment A, because there is probable cause to

believe that it contains evidence, fruits, and instrumentalities of False Representation of a Social

Security Number, in violation of 42 U.S.C. § 408(a)(7)(B); Theft of Government Funds, in

violation of 18 U.S.C. § 641; and, Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A

(“the Target Offenses”), as described more fully in Attachment B.

        5.      As set forth in more detail below, there is evidence that Jane DOE unlawfully

used the name and SSN of a real person to obtain federally-funded Social Security benefits and

Section 8 housing assistance benefits.

        6.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers and federal agents, and my review of records described herein.

This affidavit is not intended to set forth all of the information that I have learned during this

investigation, but includes only the information necessary to establish probable cause for the

requested search warrant.

                                          Probable Cause
                            Applications for Social Security Benefits

        7.      On or about May 9, 2017, DOE applied for Disability Insurance Benefits (“DIB”)

and Supplemental Security Income benefits (“SSI”) with SSA’s Field Office in Springfield,




                                                  2
            Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 3 of 7




Massachusetts, utilizing the name A.P. and SSN xxx-xx-4140. 1 The applications were approved

by SSA, and DOE began receiving benefits in August 2017 and September 2017, respectively. 2

The benefits were paid via direct deposit by the United States Treasury to a Direct Express Debit

Card held in the name of A.P. with a mailing address in Springfield, Massachusetts.

       8.       Between August 2017 and August 2018, DOE received approximately $12,570 in

Social Security benefits using the name A.P. and SSN xxx-xx-4140.

                           Application for Section 8 Housing Assistance

        9.      On or about October 9, 2018, DOE completed and signed an application for

Section 8 housing assistance with the Springfield Housing Authority. On the application, she

listed her name as A.P. and her SSN as xxx-xx-4140. As proof of her identity, DOE submitted a

Massachusetts Identification Card, number xxxxx9198, in the A.P. name bearing DOE’S photo;

a Social Security card in the A.P. name bearing the SSN xxx-xx-4140; and, a Puerto Rico birth

certificate in the A.P. name. Based on the application, the Springfield Housing Authority

awarded DOE, as A.P., a housing choice voucher for a one-bedroom apartment. 3

       10.      From April 2019 through February 2021, DOE fraudulently received

approximately $19,118 in Section 8 housing assistance benefits.

                         Confirmation of a Valid Social Security Number

        11.     The Social Security Administration has confirmed that SSN xxx-xx-4140 is a


1
  The identity of the victim, A.P., is known to the Government. These initials represent the victim’s first
name and last name. In order to protect the victim’s privacy, only the initials “A.P.” are used in this
affidavit.
2
  An individual must be a United States citizen or have eligible immigration status in order to receive DIB
and SSI benefits.
3
  The Department of Housing and Urban Development’s housing choice voucher program is the federal
government’s program for assisting low-income families, the elderly, and the disabled to afford safe and
sanitary housing in the private market. Participants are able to find their own housing and are not limited
to units located in subsidized housing projects. An individual must be a United States citizen or have
eligible immigration status in order to participate in the housing choice voucher program.

                                                    3
         Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 4 of 7




valid number that was assigned to A.P.

                                 Identification of the True A.P.

        12.    In August 2018, an individual identifying as A.P. contacted Social Security’s

Field Office in Omaha, Nebraska to report that her identity had been stolen. A.P. explained that

when her daughter applied for food stamps in Nebraska and disclosed all of the members of her

household, including her mother, she was informed that A.P. was receiving Social Security

benefits in Massachusetts. A.P. stated that she has never applied for Social Security benefits.

The SSA Claims Specialist who assisted A.P. asked A.P. a series of identifying questions based

on information contained in SSA records for A.P., including date of birth, parents’ names and

dates of birth, and sibling information. The information provided by A.P. matched the

information contained in SSA records.

        13.    On or about August 24, 2018, A.P. provided SSA’s Omaha Field Office with

multiple forms of identification, to include a Nebraska Identification Card, number xxxxx1962,

in the name of A.P.; a Puerto Rico birth certificate in the name of A.P.; and, an Omaha Housing

Authority Resident Ledger from June 2010 through October 2017 for A.P.

        14.    In addition to her own identity documents, A.P. provided the Omaha Field Office

with the Puerto Rico Identification Cards, SSN cards, and Puerto Rico birth certificates for both

her mother and her father. A.P. also provided the Nebraska Driver’s Licenses issued to her son

and daughter as well as their Puerto Rico birth certificates.

        15.    Based on the information provided by A.P., SSA suspended the payment of

benefits on A.P.’s record.

        16.    On or about September 10, 2018, DOE visited SSA’s Springfield, Massachusetts

Field Office to inquire about the suspension of benefits. The SSA Claims Specialist informed



                                                  4
           Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 5 of 7




DOE that another individual had been using the A.P. identity, and SSA needed DOE to provide

as much information as possible to help resolve the issue. DOE provided a Massachusetts

Identification Card, number xxxxx9198, in the A.P. name bearing a photo of DOE; a Social

Security card in the A.P. name bearing SSN xxx-xx-4140; a Puerto Rico birth certificate in the

A.P. name; a printout from the Massachusetts Registry of Motor Vehicles for A.P.; and, a police

report filed by DOE five days prior, on September 5, 2018, reporting that her identity had been

stolen.

          17.     The SSA Claims Specialist asked DOE identifying questions based on

information contained in SSA’s database for A.P. DOE did not provide A.P.’s mother’s

complete last name, and she provided inaccurate information regarding A.P.’s siblings. DOE

could not provide any additional information regarding A.P.’s parents or siblings.

          18.     I have compared the photograph associated with the Massachusetts

Identification Card, number xxxxx9198, in the name of A.P. to the photograph associated with

the Nebraska Identification Card, number xxxxx1962, in the A.P. name. I conclude that the

photograph associated with the A.P. Massachusetts Identification Card does not appear to depict

the same person in the photograph associated with the A.P. Nebraska Identification Card.

                                   Search for Identification Documents

          19.     As stated in paragraph 4 above, DOE’S address is that of 101 Federal Street,

Apartment 1R, Springfield, Massachusetts. She continues to receive Section 8 housing

assistance for that residence using the A.P. identity.

          20.     On July 8, 2019, law enforcement agents conducted an interview with DOE at

101 Federal Street, Apartment 1R, Springfield, Massachusetts. At that time, DOE presented

herself as A.P.



                                                  5
          Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 6 of 7




        21.     DOE provided a Massachusetts Identification Card, number xxxxx9198, in the

A.P. name bearing a photo of DOE, and a Social Security card bearing the number xxx-xx-4140

as proof of her identity.

        22.     I know, based on my training and experience, that:

                a.   All individuals, criminals and otherwise, often retain identification

                     documents, including but not limited to, birth certificates, passports, and

                     proof of citizenship, in their residences for safekeeping.

                b.   It is common for those who use other persons’ identities without

                     authorization to conceal fraudulently obtained identification documents in

                     secure locations within their residence to conceal them from law

                     enforcement authorities and to allow for easy access and use when

                     necessary; and,

                c.   It is common for individuals who use fraudulently obtained identification

                     documents to retain those documents for substantial periods of time so that

                     they can continue to use the fraudulently obtained identities as needed.

        23.     All law enforcement agents participating in the search of the premises described

in Attachment A will be informed of the full name represented by the initials that appear in

Attachment B.

                                            Conclusion
        24.     Based on the foregoing, I have probable cause to believe that, from in or about

August 2017 through the present, Jane DOE (1) falsely represented, with intent to deceive and

for any purpose, a number to be the Social Security account number assigned by the

Commissioner of Social Security to her, when in fact such number is not the Social Security

account number assigned by the Commissioner of Social Security to her, in violation of 42

                                                 6
                 Case 3:21-mj-03033-KAR Document 4-2 Filed 02/08/21 Page 7 of 7




   U.S.C. § 408(a)(7)(B); (2) knowingly and willfully embezzled, stole, purloined, and converted to

   her use and the use of another, any money and thing of value of the United States and of any

   department and agency thereof, in a total amount greater than $1,000, in violation of 18 U.S.C. §

   641; and, (3) knowingly transferred, possessed and used, during and in relation to any felony

   violation enumerated in 18 U.S.C. 1028A(c), and without lawful authority, a means of

   identification of another person, in violation of 18 U.S.C. § 1028A.

              25.        Based on the foregoing, I have probable cause to believe that evidence, fruits, and

   instrumentalities of these crimes, as described in Attachment B, are located in the premises

   described in Attachment A.

              Sworn to under the pains and penalties of perjury.


                                                                     /s/ Philip Belmont
                                                                    ____________________________
                                                                    PHILIP BELMONT
Signed electronically with authorization from                       Special Agent
SSA-OIG Special Agent Philip Belmont on February 8, 2021.           Social Security Administration
                                                                    Office of the Inspector General


   Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 on
   February ____,
              8th 2021.


    /s/ Katherine A. Robertson
   _________________________________________
   HONORABLE KATHERINE A. ROBERTSON
   United States Magistrate Judge

                          Signed electronically with authorization from Katherine A. Robertson, U.S. Magistrate Judge on February 8, 2021.




                                                                         7
